Citation Nr: 1612958	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use of the right lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1941 to December 1945, and from September 1950 to February 1952, and he had additional service in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Veteran, through his representative, withdrew his prior request for a Board hearing.  

In October 2015, the Board inferred the issue on appeal as part and parcel of a claim for increased benefits for the right knee disability, the Board adjudicated the issue of an increased rating for the right knee disability, and the Board remanded the issue on appeal for further evidentiary development.  The case is again before the Board for further appellate proceedings.  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  As noted in the October 2015 remand, the Board acknowledges that the Veteran's service-connected right knee disability impacts the Veteran's ability to perform tasks in a work-like setting in varying degrees.  See e.g., March 2015 VA examination (noting that Veteran's right knee disability restricts him to sedentary work).  However, there is no indication in the record to this date that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his service-connected right knee disability, nor is there any indication that the Veteran retired due to the same.  Accordingly, TDIU has not been raised by the record and is not before the Board at this time. 

The matters regarding (a) a left lower extremity disability other than scar, to include as secondary to the right leg, and (b) the right lower extremity muscle or soft tissues disability, to include as secondary to shrapnel wound, and to include loss of use of the right leg, have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2015 Board remand; see e.g., January 2014, July 2012, February 2010, and August 2009 Veteran statements.  Thus, the Board does not have jurisdiction over these matters and again refers them to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has decreased function in his right lower extremity below the knee, but the preponderance of the evidence is against a finding that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for SMC under 38 U.S.C.A. § 1114(k) due to the loss of use of the right lower extremity have not been met. 38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.350(a)(2), 4.63, 3.655 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Board Remand

In October 2015, the Board remanded the issue on appeal and directed the AOJ to afford the Veteran a VA examination regarding whether there is loss of use of the right lower extremity due to service-connected disability.  The Veteran arrived at his scheduled VA examination in December 2015.  However, the Veteran declined a medical examination, and his daughter, who was present at the encounter, agreed with the Veteran's decision.  See December 2015 VA Compensation & Pension note.  For the reasons discussed below, no further action was required of VA under 38 C.F.R. § 3.655 (2015).  Further, the purpose of this remand directive, to provide the Veteran an opportunity to be examined to obtain information to substantiate his appeal, has been satisfied.  The Veteran's claim was readjudicated in a January 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received pre-adjudication VCAA notice in August 2008, and therein, the Veteran was notified as to the evidence necessary to support the claim for an increased rating, the allocation of responsibility between the Veteran and VA, and the manner with which VA determines disability ratings and effective dates.  Accordingly, VA has satisfied its duty to notify.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

Additionally, during the appeal period, the Veteran was afforded VA examinations in February 2009, October 2009, April 2013, and March 2015 regarding the right knee.  The examiners conducted examinations and provided information regarding the Veteran's knee disability manifestations. 

As noted above, the Veteran arrived at his scheduled VA examination regarding whether there is loss of use of the right lower extremity in December 2015, but he declined examination.  Under 38 C.F.R. § 3.655 (2015), when a veteran fails to report for a requested medical examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Here, because the issue on appeal was inferred in conjunction with a claim for entitlement to an increased initial rating for the right knee disability, the Board will adjudicate the issue of entitlement to SMC for loss of use of the right lower extremity based on the evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (holding that a claim for an increased initial rating is still part of the original compensation claim for purposes of applying 38 C.F.R. § 3.655).    

The Board notes that the Veteran stayed at a nursing home from October 26, 2015 until October 31, 2015; however, records from this stay are not associated with the claims file.  See October 30, 2015 geriatric medicine telephone encounter note.  The record shows no indication that the Veteran fell while at the nursing home or lost the use of his right lower extremity at the nursing home; and, indeed, the record shows that the Veteran was doing well there.  See October 28, 2015 VA report of contact with community nursing home.  As there is no indication that outstanding treatment records from the Veteran's nursing home stay would substantiate the issue on appeal, remand to obtain these records is not necessary.  38 C.F.R.§ 3.159.   
	
SMC

The Veteran asserts that SMC based on loss of use of the right lower extremity is warranted.  See February 2010 and June 2013 letters from the Veteran and his representative (expressly contending loss of use of the right leg due to service-connected right knee disability).  The Board notes that this issue was inferred by the Board in October 2015 as part and parcel of the Veteran's claim for increased compensation for the right knee disability.  

Entitlement to SMC for loss of use of a lower extremity is warranted when the lower extremity condition is such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.   Examples of conditions that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.  Id.  The Board notes that there is no evidence of complete paralysis of the right external popliteal (common peroneal) nerve due to service-connected disability, and therefore the provisions under 38 C.F.R. §§ 3.350(a)(2)(b) and 4.63(b) do not apply.

The Veteran is currently service-connected for hearing loss, rated as 100 percent disabling from February 23, 2010; residuals of coccyx removal, rated as 10 percent disabling; tender scar associated with coccyx removal, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling from April 5, 2010; filariasis, rated as noncompensable; left leg scar, rated as noncompensable; instability of right knee, rated as 20 percent disabling from July 3, 2008, and as 30 percent disabling from March 5, 2015; greater tuberosity fracture associated with instability of the right knee, rated as 10 percent disabling from December 11, 2009; right knee degenerative joint disease, rated as 10 percent disabling from July 3, 2008, as 20 percent disabling from October 26, 2009, and as 10 percent disabling from March 5, 2015; and, right knee shrapnel wound scar, rated as noncompensable.  The Veteran is also in receipt of SMC for bilateral ear deafness from February 23, 2010, and SMC for regular need of aid and attendance of another person from February 23, 2010.  

The Veteran is competent to report his contemporaneous symptoms, and the Board finds that such reports as to contemporaneous symptoms are credible.  Further, the Veteran's daughter and the Veteran's caregiver are competent to testify as to their observations, and the Board finds that their reported observations of the Veteran's falls and ability to ambulate are credible.  

The Board acknowledges that the evidence shows that the Veteran has a history of falls, and that he has right lower extremity weakness and instability due to his service-connected right knee disability.  However, the preponderance of the evidence is against a finding of loss of use of the right lower extremity.  See e.g., February 2010 VA treatment record (noting though the Veteran complains of his right knee muscle and falls, there is stable gait with good speed and step height, Veteran requested a second walker to have in the basement where he works on his birdhouse); May 2012 VA nursing long term care note (noting that the Veteran ambulates with walker independently and has experienced two or more falls in the past 30 days); October 2015 Board decision (rating the Veteran's right knee instability); August 2013 VA emergency department note (Veteran reported that his right knee gave out and he fell); October 2015 VA report of contact (Veteran's caregiver reported that the Veteran had a recent fall when he drove the caregiver's car and the walker was not in the car, and when he got out, he fell in the driveway); October 17, 2015 VA inpatient evaluation consult (Veteran admitted to VA hospital with provisional diagnosis of weakness after falling over in his driveway); October 18, 2015 VA treatment record (stating that the Veteran's falls "[c]ould be secondary to poor attention when walking and resistance to using walking aids.  Able to stand independently and walk unassisted"); October19, 2015 and October 21, 2015 VA treatment records (Veteran fell over in the bathroom during his stay at the VA Medical Center (VAMC); noting that Veteran was getting up from the toilet and fell backward while trying to leave the room; VA provider assessed his falls as due to inattention and loss of balance); October 21, 2015 VA nursing inpatient note (noting that there is generalized weakness with movement of all extremities); October 20, 2015 VA nursing inpatient note (noting weakness of the right lower extremity); December 23, 2015 VA telephone note (Veteran's daughter reported that the Veteran fell the other night and that he is unsteady on his feet).

The Board finds that it is significant that even when the Veteran was hospitalized at VA due in part to falls, and even after falling during his hospitalization in October 2015, the evidence shows that he was able to ambulate with a walker for the rest of his hospitalization and that he retains the ability to propel forward while ambulating and the ability to bear weight on the right foot.  See e.g., October 21, 2015 VA nursing inpatient note (Veteran ambulated to the bathroom and back to his bed with a walker); October 25, 2015 VA nursing inpatient note (Veteran ambulated in the hallway three times using gait belt and walker); October 27, 2015 VA GEC note (noting that the Veteran is fully weight-bearing and uses a walker and cane); October 29, 2015 VA telephone note (Veteran's daughter said that the Veteran can walk on his own, though the Veteran may need a walker).  

The Board also acknowledges that the Veteran has a history of occasional wheelchair use and that in about December 2015, he began using a wheelchair on a regular basis.  See e.g., July 2009 notice of disagreement (Veteran reported that the Veteran uses a wheelchair to get around "simply because I'm afraid of falling"; Veteran reported that he uses a walker when he leaves home and this prevents him from falling most of the time); January 2010 Veteran statement (reporting that he had a bad fall in his basement because he lost his balance, and there is no solution except that he has to be more careful when working in his basement); May 2012 VA occupational therapy note (noting that Veteran came to group in a wheelchair, but is able to ambulate independently); May 2012 VA nursing initial evaluation note (noting that Veteran's gait is weak, body stooped, and he can lift head while walking without losing balance; noting that Veteran is uses a wheelchair and a walker, but has full weight bearing); August 2012 Veteran statement (reporting that he can't walk and that he is in a wheelchair); April 2013 VA examination (noting that Veteran uses a walker and wheelchair constantly, alternating between the two, uses a knee brace constantly, because of his knee instability and frequent falls); December 2015 addendum to VA treatment record (stating that the Veteran's mobility has changed since the last referral).  The evidence shows that the Veteran's use of a wheelchair has been voluntary and not due to an inability to ambulate or a loss of use of the right lower extremity.  Further, though the Veteran is currently using a wheelchair regularly, there is no indication that the Veteran is doing so because a medical professional has prescribed such use due to inability to ambulate or a loss of use of the right lower extremity.  Indeed, the Veteran himself reported that he does not use his walker because of severe knee pain and that such pain increases with walking.  See December 11, 2015 VA treatment record (Veteran reported doing well; noting that he is using a wheelchair now because of severe knee pain; the Veteran was ordered a knee sleeve and a PT consult for electric scooter for gait and mobility dysfunction, per the Veteran's request).   

The Board acknowledges that the Veteran has argued that his "right knee muscle" has "died."  See March 2010 Veteran statement.  The Veteran is competent to report his contemporaneous symptoms.  However, the Board concludes that the determination as to whether there is muscle atrophy is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has right lower extremity muscle atrophy is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication in the record that the Veteran has medical expertise and training, to include in the field of orthopedics, the Board finds that the Veteran's lay allegation that he has right lower extremity muscle atrophy is of no probative value.  On the other hand, the most recent findings pertaining to the Veteran's right lower extremity muscle condition by a medical professional have probative value because they are based on the medical professional's medical expertise, and such findings show that the Veteran has no muscle atrophy.  See March 2015 VA examination (showing full muscle strength on right knee extension and on right great toe extension; noting that the Veteran has no muscle atrophy).

The Board acknowledges that the Veteran does have functional impairment of the right lower extremity due to service-connected disability, to include due to his symptoms of weakness, instability, and pain, and that the Veteran's symptoms can result in falls and constant use of an assistive device.   However, the evaluations for the Veteran's service-connected right knee disability are intended to compensate for such functional impairment.  See 38 C.F.R. § 4.10.  

On the other hand, the competent and probative evidence does not show that the Veteran has muscle atrophy of the right lower extremity; ankylosis of the right knee; shortening of the right lower extremity of 3 1/2 inches or more; lack of propulsion; or, complete foot drop.  Further, the evidence recurrently shows that the Veteran is fully weight-bearing, even when he elects to use a wheelchair or walker.  Further, though the Veteran currently regularly uses a wheelchair, the evidence shows that he voluntarily uses a wheelchair, and not because a medical professional has prescribed the wheelchair as a necessity due to an inability to ambulate or due to a loss of use of the right lower extremity.  Indeed, the objective evidence shows that the Veteran's right foot retains functional capacity, including full strength, reflex and sensory functioning.  See e.g., October 2015 VA treatment record (on examination, the Veteran denied leg numbness); March 2015 VA examination (showing normal strength, normal reflexes of the right knee and ankle, and normal sensory test results for the right lower extremity thigh/ knee, lower leg/ ankle, and foot/ toes).  

For these reasons, the preponderance of the evidence demonstrates that the Veteran retains some measure of effective functioning of the right lower extremity, and that he would not be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  Thus, loss of use of the right lower extremity is not shown, and the claim must be denied. 38 C.F.R. §§ 3.350, 4.63. 




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to SMC for loss of use of the right lower extremity is denied. 




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


